       Case 4:21-cv-01650 Document 1 Filed on 05/19/21 in TXSD Page 1 of 8




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


 JEREMY S. MOGEL,                                    CIVIL COMPLAINT

 Plaintiff,
                                                     CASE NO. 4:21-cv-01650
 v.

 THE BEST SERVICE COMPANY,                           DEMAND FOR JURY TRIAL

 Defendant.


                                         COMPLAINT

       NOW COMES Jeremy S. Mogel (“Plaintiff”), by and through his undersigned attorneys,

complaining as to the conduct of The Best Service Company (“Defendant”) as follows:

                                    NATURE OF THE ACTION

         1.   Plaintiff brings this action seeking redress for violations of the Fair Debt

Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C. § 1692 and violations of the Texas

Debt Collection Act (“TDCA”) pursuant to Tex. Fin. Code Ann. § 392 et seq.

         2.   Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28

U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

         3.   Supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C.

§1367.

         4.   Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in

the Southern District of Texas, Defendant conducts business in the Southern District of Texas,

and Defendant maintains significant business contacts in the Southern District of Texas.

                                            PARTIES


         5.   Plaintiff is a natural person over 18-years-of-age who, at all times relevant, resided

                                                 1
       Case 4:21-cv-01650 Document 1 Filed on 05/19/21 in TXSD Page 2 of 8




in the Southern District of Texas.

        6.        Defendant is a third-party debt collection agency with its principal place of

business located at 6700 South Centinela Avenue, Floor 3, Culver City, California 90230.

        7.        The principal purpose of Defendant’s business is the collection of debts allegedly

owed to third parties.

                               FACTS SUPPORTING CAUSES OF ACTION


        8.        Prior to the conduct giving rise to this cause of action, Plaintiff incurred a personal

debt with Bank of the West (“subject debt”).

        9.        Due to financial difficulty, Plaintiff was unable to make payments and defaulted

on the subject debt.

        10.       Defendant acquired the rights to collect upon the subject debt after it was in

default.

        11.       On May 6, 2021, Defendant placed two calls to Plaintiff’s employer. During these

calls Defendant stated it was placing a collection call.

        12.       The work phone number Defendant called went directly to Plaintiff’s boss rather

than Plaintiff.

        13.       Plaintiff’s boss was concerned and called Defendant to inquire as to the reason for

the phone calls.

        14.       Defendant informed Plaintiff’s boss that it was looking for Plaintiff and that it was

attempting to collect upon the subject debt.

        15.       Plaintiff’s boss stated that Defendant could not reach Plaintiff at the work phone

number because Plaintiff is an employee in a different state.

        16.       Plaintiff’s boss then texted Plaintiff to inform him of the phone calls and ask that


                                                     2
      Case 4:21-cv-01650 Document 1 Filed on 05/19/21 in TXSD Page 3 of 8




Plaintiff prevent Defendant from placing future phone calls to the work phone number.

       17.     Plaintiff was extremely embarrassed and upset because he never provided his

work phone number to Defendant, and the calls that Defendant placed reflected poorly on him as

an employee.

       18.     Plaintiff immediately called Defendant and asked why they called his employer.

       19.     Defendant’s representative apologized and stated the work phone number was the

only number they had on file for Plaintiff.

       20.     Plaintiff was perplexed because the original creditor, Bank of the West, had

Plaintiff’s personal contact information, and upon information and belief, supplied Plaintiff’s

personal contact information to Defendant.

       21.     Plaintiff then demanded that Defendant stop calling his work phone number.

       22.     Defendant used the phone number (877) 237-8500 to place phone calls to

Plaintiff’s work phone number, but upon information and belief, it may have used additional

phone numbers to contact Plaintiff.

                                              DAMAGES


       23.     Defendant’s wanton and malicious conduct has severely impacted Plaintiff’s daily

life and general well-being.

       24.     Plaintiff has expended time and incurred costs consulting with his attorney as a

result of Defendant’s unfair, deceptive, and misleading actions.

       25.     Plaintiff was unduly inconvenienced and harassed by Defendant’s unlawful

attempts to collect the subject debt.

       26.     Defendant’s harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, embarrassment, invasion of privacy, nuisance,


                                                 3
      Case 4:21-cv-01650 Document 1 Filed on 05/19/21 in TXSD Page 4 of 8




intrusion upon and occupation of Plaintiff’s work telephone capacity, wasting Plaintiff’s time,

harassment, emotional distress, anxiety, and loss of concentration.

                COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT


          27.      Plaintiff restates and realleges paragraphs 1 through 26 as though fully set forth

herein.

          28.      Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

          29.      The alleged subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises

out of a transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

          30.      Defendant used the phone to attempt to collect the subject debt and, as such,

engaged in “communications” as defined in FDCPA §1692a(2).

          31.      Defendant is a “debt collector” as defined by §1692a(6) because its primary

business is the collection of delinquent debts and it regularly collects debts and uses the mail

and/or the telephones to collect delinquent accounts allegedly owed to a third party.

          32.      Defendant’s communications to Plaintiff were made in connection with the

collection of the subject debt.

          33.      Defendant violated 15 U.S.C. §§1692b(2) b(3), c(a)(3), e, e(10), and f through its

unlawful debt collection practices.

          a. Violations of FDCPA §1692b

          34.      Defendant violated §1692b(2) when it informed Plaintiff’s boss that Plaintiff

owed a debt. Despite knowing that it was contacting a third party, Defendant disclosed private

information about Plaintiff’s debt to his employer. Defendant’s disregard for Plaintiff’s privacy

only served to embarrass him in hopes that he would make a payment on the subject debt to


                                                    4
      Case 4:21-cv-01650 Document 1 Filed on 05/19/21 in TXSD Page 5 of 8




prevent future calls to his employer.

       35.     Defendant violated §1692b(3) when it contacted Plaintiff’s employer more than

once without being requested to do so. These phone calls reflected poorly on Plaintiff, as his

employer was extremely unhappy that Defendant was attempting to call him at a work phone

number that did not even belong to him.

       b. Violations of FDCPA §1692c

       36.     Defendant violated §1692c(a)(3) when it called Plaintiff’s employer and

attempted to collect upon the subject debt. The phone number Defendant called did not even

belong to Plaintiff, but Defendant called anyway and disclosed to Plaintiff’s boss that Plaintiff

owed a debt. Defendant’s behavior only served to embarrass Plaintiff in hopes that he would

make a payment on the subject debt to deter future phone calls to his employer.

       c. Violations of FDCPA §1692e

       37.     Defendant violated §§1692e and e(10) by engaging in false, deceptive, and

misleading conduct in its attempt to collect on the subject debt. Specifically, Defendant

misleadingly and deceptively represented that it could call Plaintiff at work and share private

information about the subject debt with his employer. Defendant knew or should have known that

it could not call a third party, including Plaintiff’s employer, without consent to do so.

       d. Violations of FDCPA §1692f

       38.     Defendant violated §1692f by using unfair and unconscionable means in an attempt

 to collect the subject debt. It was unfair and unconscionable for Defendant to call Plaintiff’s

 employer and disclose that he owed a debt. Defendant’s disclosure of private information

 demonstrated a blatant disregard for Plaintiff’s privacy. The phone calls and subsequent




                                                  5
      Case 4:21-cv-01650 Document 1 Filed on 05/19/21 in TXSD Page 6 of 8




 disclosure that Plaintiff owed a debt both reflected poorly on Plaintiff in the eyes of his employer,

 and Plaintiff was reprimanded for Defendant’s unconscionable collection conduct.

       39.      Upon information and belief, Defendant systematically attempts to collect debts

 through harassing conduct and has no procedures in place to assure compliance with the FDCPA.

       40.      As stated above, Plaintiff was severely harmed by Defendant’s conduct.

WHEREFORE, Plaintiff, JEREMY S. MOGEL respectfully requests that this Honorable Court:
    a. Declare that the practices complained of herein are unlawful and violate the
             aforementioned statute;
       b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
             for the underlying FDCPA violations;
       c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
             §1692k; and
       d. Award any other relief as the Honorable Court deems just and proper.

                   COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

       41.      Plaintiff restates and realleges paragraphs 1 through 40 as though fully set forth

 herein.

       42.      Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       43.      Defendant is a “third party collector” as defined by Tex. Fin. Code Ann §

 392.001(7).

       44.      The alleged subject debt is a “debt” and a “consumer debt” as defined by Tex. Fin.

 Code Ann. § 392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for

 personal, family, or household purposes.




                                                  6
      Case 4:21-cv-01650 Document 1 Filed on 05/19/21 in TXSD Page 7 of 8




             a. Violations of TDCA § 391.302

       45.      The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19), states that a debt

 collector may not collect a debt by “using any other false representation or deceptive means to

 collect a debt or obtain information concerning a consumer.”

       46.      As discussed above, Defendant violated the TDCA when it falsely and deceptively

 represented that it could contact Plaintiff’s employer and disclose private information such as the

 fact that Plaintiff owed a debt. Defendant’s deceptive and unfair conduct only served to embarrass

 Plaintiff so that he would make a payment on the subject debt to prevent future phone calls to his

 employer.

       47.      Upon information and belief, Defendant systematically attempts to collect alleged

 debts from Texas citizens through harassing and abusive conduct and has no procedures in place

 to assure compliance with the TDCA.

       48.      As stated above, Plaintiff was severely harmed by Defendant’s conduct.

WHEREFORE, Plaintiff, JEREMY S. MOGEL, respectfully requests that this Honorable Court
enter judgment in his favor as follows:
       a. Declare that the practices complained of herein are unlawful and violate the
             aforementioned statute;
       b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
       c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);
       d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
             underlying violations;
       e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code
             Ann. § 392.403(b) ; and
       f. Award any other relief as the Honorable Court deems just and proper.




                                                 7
      Case 4:21-cv-01650 Document 1 Filed on 05/19/21 in TXSD Page 8 of 8




Plaintiff demands trial by jury.

Dated: May 19, 2021                             Respectfully Submitted,

                                                /s/ Marwan R. Daher
                                                /s/ Omar T. Sulaiman
                                                /s/ Alexander J. Taylor
                                                Marwan R. Daher, Esq.
                                                Omar T. Sulaiman, Esq.
                                                Alexander J. Taylor, Esq.
                                                Counsel for Plaintiff
                                                Sulaiman Law Group, Ltd
                                                2500 S Highland Ave, Suite 200
                                                Lombard, IL 60148
                                                Telephone: (630) 575-8181
                                                mdaher@sulaimanlaw.com
                                                osulaiman@sulaimanlaw.com
                                                ataylor@sulaimanlaw.com




                                       8
